Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 16, 2018

                                      No. 04-18-00187-CV

                              WIGGINS REVOCABLE TRUST,
                                       Appellant

                                                 v.

                           Jeffrey A. GLOVER and Donna S. Glover,
                                         Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 16-01-00022-CVK
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice

        Appellant’s motion for an extension of time to file the reply brief is granted. We order the
reply brief, if any, due October 22, 2018.

It is so ORDERED on October 16, 2018.

                                              PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court